Citation Nr: 0531216	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-10 762A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to increased compensation for residuals of a left 
knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin that, inter alia, denied a claim of 
entitlement to an increased rating for residuals of a left 
knee injury.

This issue was previously remanded by the Board in an action 
dated in June 2004.  The Board notes that, following the 
Board's remand, the veteran was awarded service connection 
for degenerative arthritis of the left knee, and a 10 percent 
rating was granted by the RO separate from the 10-percent 
left knee rating that had previously been appealed.  
Curiously, each of these 10 percent ratings appears to have 
been evaluated by the RO on the basis of the same criteria.  
Although one was rated as tenosynovitis and the other as 
traumatic arthritis, both disabilities are to be rated by the 
same criteria under the applicable rating schedule-on 
limitation of motion as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5024 (2005).  Although 
the veteran's left knee disability was historically rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which may be 
rated separate from disability due to limitation of motion, 
see VAOPGCPREC 23-1997, it is not clear that the RO made such 
a distinction when it awarded the separate 10 percent rating 
in June 2005.  In any event, the Board will analyze all 
facets of the veteran's service-connected left knee 
disability to determine whether a rating higher than the two 
10-percent ratings awarded by the RO may be granted.


FINDING OF FACT

The veteran's left knee disability is manifested by 
complaints of pain, and limitation of flexion to no worse 
than 90 degrees; he experiences no instability or 
subluxation, and his pain does not equate to a compensable 
loss of extension or to a compensable loss of flexion.


CONCLUSION OF LAW

Higher ratings for service-connected left knee disability are 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service-connected for a left knee disability 
in a rating decision dated in December 1971, rated as 10 
percent disabling.  He applied for an increased rating in May 
2000, claiming that his condition had worsened.  The veteran 
has been afforded several VA examinations in the course of 
this claim.

An August 2000 examiner reported that the veteran's left knee 
examination was normal, with no patellar apprehension, 
crepitus, effusion, or tracking abnormality noted.  There 
were no signs of inflammation.  McMurray's, anterior drawer, 
Lachman's, posterior drawer, medial lateral ligament, and 
lateral collateral ligament tests were all negative.  Range 
of motion of the left knee, as measured by Goniometry, 
revealed flexion of 0-130 degrees, with subjective pain at 
the extremes of the active and passive flexion of the knee.  
X-ray of the left knee showed minimal hypertrophic arthritic 
changes; knee and patellofemoral joint spaces were well 
maintained; no fracture or dislocation was visualized. 

A complete physical examination given in January 2002 
discussed arthritis of the hips, but did not mention any 
complaints or diagnosis regarding the veteran's knees.

Another examination of the veteran's left knee was conducted 
in December 2002.  The veteran reported a history of one 
post-service sprain in 1977, which was treated with a walking 
cast.  The veteran complained of pain in the left knee which 
was not continuous, but which occurred at least on six out of 
seven days a week.  The worst ever reported pain was 7/10.  
Flare was reported to occur with sitting with the knee flexed 
at 90 degrees for 30-40 seconds, walking 25 feet, and 
standing 15-30 seconds.  Flares reportedly took minutes to 
resolve after cessation of the offending activity.  He 
complained of stiffness in the knee and swelling once in a 
while.  There was no heat or redness, and he complained of 
instability and locking at least two to three times per week.  
As was the case in the August 2000 examination, all tests 
were negative.  Range of motion results showed extension to 
zero degrees on four trials, and flexion varying from 119 to 
124 degrees on four trials.  Strength in the left knee was 4-
/5.  The veteran averred that he had pain at rest in the left 
knee, and that any movement or manual muscle test increased 
his pain.

The veteran was afforded his most recent VA examination in 
February 2005.  The examiner noted the veteran's in-service 
left knee sprain, as well as a more recent injury to the 
right knee sustained in a motor vehicle accident some 14 
months prior to this examination.  Left knee pain was said to 
center around and just under the kneecap, extending along the 
joint lines bilaterally.  The veteran complained of weakness 
and stiffness of the knee, and reported that it had given way 
on a few occasions.  Flare-ups were reportedly brief, and 
limited to overuse.  There was reported increased pain with 
flare-ups, but the veteran did not otherwise report increased 
functional impairment.  The veteran reported using an elastic 
knee wrap when he mowed the lawn, but otherwise did not use 
any aids such as canes or braces.  

The veteran reported that he had not had surgery on the left 
knee, but that he had had arthroscopic surgery on the right 
knee.  There was no history of dislocation or subluxation.  
The veteran reported that his major restriction in terms of 
both his knees was a limitation in range which limited 
walking to approximately one-half block, though the examiner 
pointed out that that this is a result of all the 
disabilities in both knees and both hips.  The examiner also 
reported that the veteran's hip disabilities were so severe 
that the veteran had already had a left hip joint replaced, 
and had a hip joint replacement pending on the right.

On examination, the veteran's left knee was slightly warm to 
touch.  He walked with a bilateral limp suggestive of hip 
pain.  There was tenderness to palpation along the medial and 
lateral joint lines of the left knee.  The knee was stable to 
medial-lateral stress testing, anterior drawer, and Lachman's 
test.  McMurray's test was negative, but the veteran had 
consistent pain at the end of knee extension with varus 
stress applied, much less with valgus stress applied.  Manual 
muscle testing showed grade five-minus strength of the left 
knee, with fairly marked give way weakness especially on 
resisted left knee extension.  Range-of-motion testing of the 
left knee revealed active flexion of 0-125 degrees; passive 
flexion was 0-130 degrees.  Left knee pain increased through 
four trials, but there was no detectable loss of range.  
Extension was full (zero degrees) over four trials, actively 
and passively, without pain.  X-rays showed minimal bilateral 
knee arthritic changes with suggestion for minimal narrowing 
of the medial left knee joint space.  

The examiner's diagnosis was minimal degenerative joint 
disease of the left knee.  The examiner found that this did 
not appear to cause significant additional restriction over 
and above those caused by his advanced degenerative joint 
disease of the right hip, left total hip arthroplasty, and 
right knee problems.  The examiner noted that it is all of 
these problems in combination that restrict the veteran's 
walking to about one-half block, restrict sitting for no 
longer than approximately one hour without changing position, 
and cause difficulty ascending or descending stairs.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Here, the veteran's left knee disability is currently rated 
as tenosynovitis and traumatic arthritis, both of which are 
to be rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5024.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, a zero percent (non-
compensable) evaluation is for application when flexion is 
limited to 60 degrees.  A 10 percent evaluation is for 
application when flexion is limited to 45 degrees.  A 20 
percent evaluation is for application when flexion is limited 
to 30 degrees.  A 30 percent evaluation is for application 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

The February 2005 examiner found left knee active flexion of 
0-125 degrees, and passive flexion was 0-130 degrees.  Left 
knee pain increased through the four trials, but there was no 
detectable loss of range of motion.  Thus, the medical 
evidence is that the veteran's left knee flexion is limited 
only very modestly, and not to a degree which would warrant 
an increase above the currently awarded 10 percent 
evaluation.  Other examinations have revealed no worse 
limitation than to 119 degrees.

The Board must also consider factors such as lack of normal 
endurance, functional loss due to pain, and pain on use, 
including pain during flare-ups.  See also 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, the Board notes that the February 2005 examiner noted 
that the veteran's walking was restricted to about one-half 
block, sitting for no longer than approximately one hour 
without changing position, and that he had difficulty 
ascending or descending stairs.  The examiner noted, however, 
that these restrictions were a result of the cumulative 
affects of the veteran's left knee, right knee, and bilateral 
hip disabilities.  (Of these disabilities, the Board notes 
that the veteran is only service-connected for the left 
knee.)  There is no objective evidence of fatigability or 
incoordination attributable specifically to the veteran's 
left knee disability.  In fact, while the veteran complained 
of weakness and stiffness of the knee, he reported that it 
had given way on only a few occasions, that flare-ups were 
brief and limited to overuse, and, while the veteran reported 
increased pain with flare-ups, he did not otherwise report 
increased functional impairment.  Moreover, the examiner 
specifically noted that the veteran's left knee disability 
did not appear to cause significant additional restrictions 
over and above those caused by his advanced degenerative 
joint disease of the right hip, left total hip arthroplasty, 
and right knee problems.  

Functional losses would need to be equated to limitation of 
flexion worse than 45 degrees before a rating greater than 10 
percent would be contemplated.  However, the February 2005 
examiner noted that, while the veteran's left knee pain 
increased through the four trials, there was no detectable 
loss of range due to pain.  Thus, there is no suggestion in 
the examiner's report that the veteran's functional debility 
results in disability tantamount to a limitation greater than 
45 degrees of flexion.  Even if it is conceded that his 
functional limitation could be equated to limitation to 90 
degrees as noted once to be the point where he had pain when 
sitting (with knee bent to 90 degrees), this would not even a 
compensable rating.  Consequently, the Board finds no basis 
on which a greater disability rating for the left knee may be 
made under Diagnostic Code 5260.  

A separate compensable rating may be assigned for limitation 
of extension.  VAOPGCPREC 9-2004.  Nevertheless, there is no 
basis for awarding such a rating in this veteran's case.  As 
noted, he has extension to zero degrees without pain.  This 
strongly suggests not only that he does not satisfy the 
criteria for a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (limitation of extension to 10 degrees 
warrants a 10 percent rating; limitation of extension to five 
degrees warrants a noncompensable rating), but that he 
experiences no functional losses that may be equated to 
limitation of extension greater than 5 degrees.  This is so 
because he has full extension and because motion is performed 
without pain.

The Board also notes that separate ratings may be assigned on 
the basis of subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For slight recurrent 
subluxation or lateral instability, a 10 percent rating is 
warranted.  Such a rating may be awarded separate from a 
rating based on limitation of motion.  VAOPGCPREC 23-1997.  
However, there was no lateral instability shown on 
examination, and he has not had any dislocation or 
subluxation.  Consequently, a separate rating is not 
warranted under Diagnostic Code 5257.  

Given that there is no basis for awarding a higher rating 
under Diagnostic Code 5260, or separate ratings under 
Diagnostic Code 5261 or Diagnostic Code 5257, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  As noted in the introduction to this 
decision, he has been awarded two separate 10-percent ratings 
for left knee disability.  For the reasons set out above, the 
Board finds no basis for awarding a higher rating.

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected left knee disability, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical records, and secured examinations during 
the pendency of his claim in order to ascertain the severity 
of his disability.  In a letter dated in June 2004, the 
veteran informed the RO that he had not had any private 
treatment for his left knee condition, and that he had not 
had any additional VA treatment since his examination of 
December 2002.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to increased compensation for service-connected 
left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


